CAULFIELD, J.
Defendant was indicted, tried ■and, on September 7, 1910, convicted, under section 11640 of the Revised -'Statutes of Missouri 1909, for selling intoxicating liquor in less quantity than five gallons, he being a merchant, having a merchant’s li- cense authorizing him to deal in goods, ware and mer"chandise, but no dramshop license. He appeals to this ■ court but has assigned no error and filed- no brief here. Having examined the record we find no error, "insufficiency, or irregularity in the indictment, trial or other proceedings, justifying a reversal- of the judgment, and find that the evidence warrants the conviction and the instructions fairly present the case to the jury.
.The judgment is, therefore, affirmed.
Reynolds, P. J., and Nortoni, J., concur.